—In related negligence actions to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered August 25, 1995, which, upon an order granting the motion of the defendant West Islip Union Free School District for summary judgment dismissing the complaint in Action No. 2, and denying their cross motion seeking additional discovery in Action Nos. 1 and 2, is in favor of the defendant West Islip Union Free School District and against them.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly found that at the time of the subject accident, the infant plaintiff was no longer in the custody or care of the West Islip Union Free School District (hereinafter the School District). Thus, the School District owed no further duty to him (see, Pratt v Robinson, 39 NY2d 554, *259560; Norton v Canandaigua City School Dist., 208 AD2d 282, 285-286). Furthermore, even assuming, arguendo, that the School District was negligent, such negligence was not the proximate cause of the infant plaintiff’s injuries (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315; McGregor v City of New York, 197 AD2d 609; Ceglia v Portledge School, 187 AD2d 550).
We have considered the plaintiffs’ remaining contention and find it to be without merit (see, Joseph v City of Buffalo, 187 AD2d 946, 947, affd 83 NY2d 141; Boisvert v Town of Grafton, 131 AD2d 910, 911). Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.